DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/21/2021 and 12/7/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites, “wherein the outer vertical locking surfaces extend inwardly of the locking element in the locked state,” presumably referring to the embodiment of Fig. 2c reproduced below.

    PNG
    media_image1.png
    319
    328
    media_image1.png
    Greyscale

However, this is contradictory to parent claim 1 that recites, “wherein the locking system comprises a space between an upper portion of the strip and a lower edge portion of the second edge portion, and wherein the space extends under an entirety of the lower lip, and from under the lower lip to the locking element [emphasis added by examiner].” If the vertical locking surfaces extend inwardly of the locking element than the space would not extend under the lower lip the locking element. Claims have been examined as best understood, wherein the outer vertical locking surfaces of claim 14 are not required to be touching, so as to preserve the claimed space of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hamberger et al., US 6,332,733 in view of Pervan et al., US 2013/0333182.
Regarding claim 1:
Hamberger discloses building panels comprising a locking system for vertical and horizontal locking of a first edge portion of a first building panel to an adjacent second edge portion
wherein the locking system comprises a tongue (28) provided in the first edge portion and a tongue groove provided in the second edge portion, the tongue and the tongue groove being configured to cooperate for vertical locking, 
the tongue groove comprising an upper lip (18) and a lower lip (20), wherein the tongue is configured to cooperate with the upper lip at upper vertical locking surfaces and with the lower lip at lower vertical locking surfaces, 
wherein the locking system comprises a locking element provided in the first edge portion and a downwardly open locking groove provided in the second edge portion, the locking element and the downwardly open locking groove being configured to Attorney Docket No. cooperate for horizontal locking, said locking element being provided on a strip extending beyond the upper portion of the first edge portion,
wherein in the locked state of the first and second building panels: 
an outer end portion of a lower vertical locking surface of the tongue is provided horizontally closer than an outer end portion of an upper vertical locking surface
an inner end portion of a lower vertical locking surface of the lower lip is provided horizontally closer than an inner end portion of an upper vertical locking surface of the tongue to the locking element, 
wherein the locking system comprises a space between an upper portion of the strip and a lower edge portion of the second edge portion, and 
wherein the space extends under an entirety of the lower lip, and from under the lower lip to the locking element.

    PNG
    media_image2.png
    526
    885
    media_image2.png
    Greyscale

Hamberger does not expressly disclose the lower lip protruding horizontally beyond the upper lip.
Pervan discloses building panels comprising a locking system having a tongue groove comprising an upper lip (9b) and a lower lip (9a) protruding horizontally beyond the upper lip (para. 0123 of Pervan).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to extend the lower lip of Hamberger to protrude horizontally beyond the upper lip as suggested by Pervan in order to form a locking and/or guiding surface in the lower lip (para. 0123 of Pervan).
Regarding claim 2:
Hamberger modified in view of Pervan discloses wherein a horizontal extension of the lower vertical locking surface of the tongue and/or lower lip is larger than a horizontal extension of the upper vertical locking surface of the upper lip and/or tongue.
Regarding claims 3 and 4:
Hamberger discloses wherein the locking element and the locking groove cooperate at horizontal locking surfaces, wherein each of the horizontal locking surfaces is essentially planar.
Regarding claim 5:
Hamberger discloses wherein in the locked state each of the horizontal locking surfaces is spaced from a linking portion (thin section of 30) in the first building panel provided at an inner base of the locking element.
Regarding claim 6:
Hamberger discloses wherein the horizontal locking surfaces (34) extend below a horizontal strip plane provided along an upper strip surface disposed inwardly of the locking element.
Regarding claim 7:
Hamberger discloses wherein the locking element of the second edge portion comprises a bevel (24), said protrusion configured to be provided in a recess (34) of the first edge portion.
Regarding claim 8:
Hamberger discloses wherein said locking system is configured to assemble the first and second edge portion by a horizontal displacement of the panels towards each other (refer to Fig. 2).
Regarding claim 9:
Hamberger discloses wherein the tongue is formed in one piece with a core of the building panels.
Regarding claim 10:
Both Hamberger and Pervan disclose wherein a horizontal extension of the tongue from the vertical plane (38) is larger than a horizontal extension of the lower lip from the vertical plane (the lower lip of Hamberger does not extend past the vertical plane and the lower lip9 of Pervan does not extend as far as tongue 10 of Pervan from the vertical plane, refer to Fig. 2b of Pervan).
Regarding claim 11:
Hamberger discloses wherein the vertical locking surfaces are essentially parallel with the horizontal plane.
Regarding claim 12:
Hamberger when modified in view of Pervan (such that the lower lip protrudes horizontally beyond the upper lip) discloses wherein the upper and lower vertical locking surfaces are offset horizontally such that the upper vertical locking surfaces are provided horizontally closer than the lower vertical locking surfaces to the locking element.
Regarding claim 13:
Hamberger does not expressly disclose outer vertical locking surfaces provided horizontally outside of the tongue in the locked state.
Pervan discloses wherein the locking system further comprises outer vertical locking surfaces (14a) provided horizontally outside of the tongue in the locked state.
At the time the invention was filed, it would have been obvious to provide a vertical locking surface as suggested by Pervan on the upper distal side of the locking element of Hamberger in order to create vertical pretension in the joint (para. 0137 of Pervan).
Regarding claim 14:
Hamberger discloses wherein the outer vertical locking surfaces extend inwardly of the locking element in the locked state (surface 24 is a locking surface even though it has a space above the adjacent locking surface).
Regarding claims 15-16:
Pervan discloses wherein the outer vertical locking surfaces are provided in an upper portion of the locking element and in a lower portion of the locking groove, wherein the outer vertical locking surfaces engage with each other along a width portion along a transverse direction of the first edge portion.
Regarding claim 19:
Hamberger discloses wherein a core of each of the building panels is a wood-based core (Summary of Hamberger).
Regarding claims 20-21:
Neither Hamberger nor Pervan discloses the exact relative dimensions of the thicknesses of the strip or the tongue relative to the thickness of the building panel. Both Hamberger and Pervan suggest that the relative dimensions of the tongue-groove joints can be altered (background of Hamberger).
It would have been obvious to a person of ordinary skill to provide the relative dimensions, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  There would be no unexpected or unpredictable result obtained from providing the strip with a minimum thickness of 0.3 times the thickness of the panel or providing the tongue with a thickness less than 0.2 times the thickness of the panel. There is no evidence that the claimed dimensions not specifically taught by Hamberger provide a criticality that would be unachievable and unexpected with a reasonable amount of experimentation.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633